Title: To Alexander Hamilton from James McHenry, 14 April 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department April 14th. 1800
          
          I have received your letter of the 10 instant, enclosing the resignations of Captain Patterson and Lieut Cuyler of the twelfth regiment and Lieutenant Robinson of the first.
          You will be pleased to inform those Gentlemen that their resignations have been accepted.
          I enclose you a Copy of a letter from Lt. Col Butler dated the fourth instant.
          I am Sir with great respect
          
            James McHenry
          
          Major Genl. Hamilton
        